 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDC & W Mining Co., Inc. and/or C & W HaulingCo., Inc. and Fraternal Association of SpecialHaulers, Local 100. Case 8-CA-12314March 11, 1980DECISION AND ORDERBY CAHIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 13, 1979, Administrative LawJudge Thomas A. Ricci issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe General Counsel respectively filed exceptionsand cross-exceptions and supporting briefs, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder, as modified herein.1. Respondent stipulated at the hearing, and theAdministrative Law Judge found, that FraternalAssociation of Special Haulers, Local 100, hereincalled FASH Local 100 or the Union, is a labor or-ganization within the meaning of the Act. Howev-er, Respondent now contends that it can no longerso stipulate because the Court of Appeals for theThird Circuit thereafter held in an antitrust case1that FASH is not a separate, independent entity butis part of a larger organization whose aims are in-consistent with employee representation. However,the court made no determination that FASH is nota labor organization, and the record herein showsthat employees participate in its affiliated Local100, which exists at least in part to represent em-ployees for the purpose of dealing with employerswith respect to wages, hours, and conditions of em-ployment. We therefore agree with the Administra-tive Law Judge that FASH Local 100 is a labororganization within the meaning of Section 2(5) ofthe Act.2. The Administrative Law Judge found appro-priate a unit of 23 truckdrivers and, inter alia, ex-cluded therefrom 60 miners2in view of the rare in-terchange between the two groups and the com-pletely different nature of their duties and skills.Although Respondent does not disagree as to thedifferences in their work and conditions of employ-ment, it nevertheless contends that the minersi United States Steel Corporation, 601 F.2d 1269 (3d Cir. 1979).2 The Administrative Law Judge also excluded four mechanics.248 NLRB No. 39should be included because of a "history of trans-fers" between them and the drivers in the 2 yearsprior to the hearing. It also contends that the me-chanics should be included because they servicethe trucks.In support of the first contention, Respondentrelies on the testimony of its president, WilliamCatlett, that "seven people ...have changed backand forth from driving," and that two of themtransferred from driving to the mines. However,Catlett's affidavit, which he gave to the GeneralCounsel, contains the following statement:We do not normally switch our employeesfrom the mining operation to the driving oper-ation. One of the highlift drivers ...volun-teered to drive the truck across the picket line,so I let him. But mostly [we] don't exchangedrivers with operators. If a driver wants totransfer over to the mining operation, I gener-ally will let him come, but of the three or fourmen who went out to the mining site, twocame back to drive full time.Employee Gary C. Quetot, whose description ofthe differences between the drivers and the minerswas relied on by the Administrative Law Judge,testified in substance as follows: On two occasionsat most did a mechanic become a driver and "veryseldom" did drivers become mechanics. In one ortwo instances, drivers became miners and minersbecame drivers, but none of the miners served asdrivers except temporarily during the strike.As noted above, the Administrative Law Judge'sfinding as to the differences between the driversand the miners is uncontested by Respondent. Asto the amount of interchange, it appears that em-ployees do not "normally switch from the miningoperation to the driving operation," and thatduring a 2-year period exclusive of the strike, therewere only a few permanent transfers and a smallnumber of temporary transfers. Accordingly, wefind that such interchange was not sufficient torender inappropriate a drivers' unit which excludesminers and mechanics.33. The General Counsel excepts to the failure ofthe Administrative Law Judge to make a finding asto the following no-solicitation rule which Respon-dent promulgated in October 1978:4It is contrary to company work policy to dis-seminate written materials of any nature oncompany property, and it is also prohibited to3 See Diamond Standard Fuel Corp., 179 NLRB 702, 705 (1969), wher-ein mechanics were excluded from a unit of drivers because of their dif-ferent work, conditions of employment, and separate interests' All dates below refer to 1978. C & W MINING CO.. INC.271discuss organization of a union during workinghours.It is well established that the organizationalrights of employees require that they be permittedto solicit on their employer's premises on nonwork-ing time and to distribute materials on nonworkingtime in nonworking areas of the plant.5According-ly, we find that Respondent's rule violates Section8(a)(1) of the Act because: (1) its ban on the distri-bution of written materials, which would includeunion literature, is not limited to working time andworking areas; (2) its no-solicitation rule ambigu-ously proscribes soliciting "during workinghours";6and (3) the no-solicitation rule only ap-plies to discussion about union organizing.4. The Administrative Law Judge found that byOctober 2, 1978, when Respondent refused toaccede to the Union's demand for recognition andbargaining, the latter had achieved majority statusas 18 of the 23 unit employees then on Respon-dent's payroll had signed reliable and authenticatedcards which clearly and unequivocally authorizedthe Union to bargain on their behalf.7However,Respondent takes exception to the foregoing find-ing and states that Joseph O'Donnell, the Union'sspecial representative, testified that he told the em-ployees attending the first organizational meetingon September 288 that cards would only be used toobtain an election. Respondent therefore contendsthat the Union did not achieve majority status be-cause the six cards signed on that date9were in-validated by O'Donnell's statement and should notbe counted. We find no merit in this contention forthe following reasons:In its initial cross-examination of O'Donnell, Re-spondent asked him whether he told the employeesat the September 28 meeting that the only purposea Stoddard-Quirk Manufacturing Co., 138 NLRB 615 (1962).1 Parker Seal Company, a Division of Parker-Hannifin Corporation, 233NLRB 332 (1977). Chairman Fanning and Member Jenkins additionallyfind Respondent's proscription against soliciting "during working hours"unlawful for the reasons expressed in their dissent in Essex InternationalInc., 211 NLRB 749 (1974). In agreeing with this finding, Member Trues-dale notes that the prohibition against soliciting "during working hours"would be unlawful under any of the views expressed in Essex.Six are dated September 28: Sammy Adams, Randy W. Broomall,Robert Cehrs, John E. Dailey, Craig Downing, and Ross E. McPherson;nine are dated September 29: Jack L. Cochran, Marty C. Hostetter,George K. House, Kerry A. Lewis, John M Muschweck, John Need-ham, Wesley G. Noel, Robert D. Ross, and Gary C. Quetot; two are re-spectively dated October I and 2: Robert F. Fickel and Vernon Kuban-ken. Although one signed card, that of Tyndall L. Hewitt, was undated,Adams testified without contradiction that he received it on October IAs indicated by the Administrative Law Judge, the parties stipulatedthat there were 23 employees in the unit on October 1. However, theydisagreed as to two other individuals whose status was not resolved bythe Administrative Law Judge Thus, Respondent wished to includeRichard S. Clark who did not sign a card, and the Union wished to in-clude John H. Hartly who signed a card on September 29." The following employees attended this meeting: Adams, Broomall,Cehrs, Dailey, Downing, McPherson, and Quetot.9 As noted above, Quetot's card is dated September 29of the cards was for election purposes. The latterresponded, "No," and testified that he told the em-ployees that he "would turn [the cards] in to theLabor Board and get an election unless Mr. Catlettwould agree to recognize the Union." Respondentthereupon rephrased the question as follows: "Didyou tell [the employees at the September 28 meet-ing] that the reasons for the signing of the cardswould be strictly for election purposes?" O'Don-nell replied: "That is correct."Respondent's next question dealt with anothermeeting of the Union which was held on the morn-ing of October I and attended by all of the unitemployees: "Did you explain to the drivers that thepurpose of your getting the cards was strictly forthe election purpose?" O'Donnell replied: "No, Ididn't tell them that because at this time they was[sicJ already on strike." '0On redirect examination, O'Donnell was askedby the General Counsel what he told employeesabout the purpose of signing the cards. O'Donnellresponded that he "told them they were to get anelection ...that the only ones that would seethose cards would be the Labor Board unless Mr.Catlett would agree to recognize the Union, andthen we would negotiate ...."Adams, who, as noted above, was at the Septem-ber 28 meeting, testified on both direct and cross-examination that O'Donnell told the employeesthat the purpose of the cards was "to join theUnion and get recognition" and that "we could usethem for an election if we had to."Dailey, who, as noted above, was also present atthe September 28 meeting, testified on cross-exami-nation that he did not "really remember" what wassaid that night. However, he also testified un-equivocally that when he gave cards to Hostetterand Muschweck, which were signed on September29, he did not say anything to them about an elec-tion and that he "told them that if they thoughtthey wanted a union, that these were the cards forthem to sign."As indicated above, O'Donnell initially testifiedon cross-examination that he told the employees onSeptember 28 that the purpose of the cards was toobtain an election unless Respondent agreed to rec-ognize the Union. Although, on further cross-ex-amination O'Donnell testified that he told the em-ployees at that time that the cards were "strictlyfor election purposes," it is significant that, on still'O As found by the Administrative Law Judge, O'Donnell informedRespondent Vice President Earl Manning directly after this meeting thatthe employees were on strike and requested recognition on the basis ofthe authorization cards. The record also shows that Quetot, a leadingunion activist, was one of the employees who participated in making thisrequest The record further shows that thereafter O'Donnell renewed therequest, which Catlett rejected, and that a clear majority of the emplo-ees manned the picket lineC & W MINING CO.. NC. 271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther cross-examination, he testified concerningthe October 1 meeting attended by all of the unitemployees that he did not tell them that the cardswere strictly for election purposes. It is also signifi-cant that on direct examination O'Donnell clarifiedthe replies he made on cross-examination by testify-ing that he had told the employees that the cardswere for the dual purpose of seeking an election ifRespondent did not accede to the Union's demandfor recognition.Corroborating O'Donnell's testimony as to thedual purpose of the cards was that of Adams whowas present at the September 28 meeting. WhileDailey could not recall just what was said at thatmeeting, it is clear from what he told Hostetter andMuschweck when he asked them to sign cards thatO'Donnell had conveyed the idea that the cardswere not solely for the purpose of obtaining anelection.Finally, the events transpiring at the time theUnion achieved its majority status leave no doubtas to the employees' understanding of the purposeof the card. Thus, as already noted, O'Donnell aswell as Quetot and a number of other employeesbased their demand for recognition and bargainingon the authorization cards, and most of the em-ployees manifested their support of the strike forrecognition by participating in the picketing of Re-spondent's plant.In view of the foregoing, we find that Respon-dent has not met its burden of impeaching thecards signed on September 28 by showing that thesigners thereof were told that they were to be usedsolely for the purpose of obtaining an election. Assuming, however, that O'Donnell did tell theemployees at the September 28 meeting that thesole purpose of the cards was to obtain an election,we nevertheless find that there still remained a suf-ficient number of valid cards to maintain theUnion's majority status. Although such a statementwould invalidate the cards of Broomall, Cehrs,Downing, and McPherson, the cards of the otherthree employees at the meeting would continue tobe valid because it is clear from the testimony ofAdams and Dailey and from Quetot's participationin requesting recognition for the Union that theyunderstood from what was said at the meeting thatthe cards were not for the sole purpose of obtain-ing an election. Thus, elimination of 4 of the 18cards would result in a union majority of 14 of the23 employees in the stipulated unit. Even if the unitis enlarged in accordance with the contentions ofthe parties by including therein either or bothClark, who did not sign a card, and Hartley, whoI' See Cumberland Shoe Corporation, 144 NLRB 1268 (1963), enfd. 351F.2d 917 (6th Cir. 1965)did sign a card, the Union's majority would remainintact. 2Accordingly, we conclude in agreement with theAdministrative Law Judge that the Union repre-sented a majority of the employees in the appropri-ate unit at the time it made the request for recogni-tion and Respondent refused to accede thereto.5. The General Counsel contends, and we agree,that the Administrative Law Judge improperlyfound that Respondent did not violate Section8(a)(3) of the Act because it did not implement its8(a)(1) threats to discharge the strikers.At the outset of the strike on October 1, Man-ning told the employees that they would be consid-ered as "quits" if they did not go to work. Duringthe next several days, Respondent repeatedlythreatened that the strikers would cease being em-ployees if they did not abandon the strike. On Oc-tober 3, for example, Catlett warned the strikersthat they would be fired if they did not return towork. The record also shows that on the same dayRespondent handed the employees a notice whichstates, inter alia, that any driver who did not returnto work on the following morning would be "per-manently replaced." About October 4, more than aweek before Respondent's regular payday, Catlettinformed Quetot and other strikers who continuedto picket that they were fired, gave them what hetermed their "final paycheck," and declared, "Getthe hell off my property. You don't work here any-more." On the next day, Adams and Downing anda number of other strikers who were picketingwere also given their paychecks.As indicated above, the Administrative LawJudge found that "by the entire strategy of tellingthe employees that they would be considered as'quits' if they did not abandon the strike, by givingthem their paychecks when not due in ordinarycourse, and by Catlett's outright statement that themen were fired for striking ...Respondent effec-tively threatened to inflict an illegal discriminationupon them, and thereby violated Section 8(a)(l)."However, he found that said conduct was merely a"tactical maneuver" by Respondent to put pressureon the employees to abandon the strike and theUnion and that therefore Respondent did not "infact" discharge the strikers.The Board has recognized that it is sometimesdifficult to determine whether an employer, by itsremarks, has discharged strikers in violation Sec-tion 8(a)(3), or has lawfully replaced them, or hassimply attempted to intimidate them in violation ofSection 8(a)(l) in an effort to deter them from12 If only Clark is included, there would be 14 valid cards for a unit of24 employees. If only Hartley is included, there would be 15 valid cardsfor a unit of 24 employees. Finally, if both are included, there would be15 valid cards for a unit of 25 employees C & W MINING CO., INC.273striking. 3 Each case requires a careful examinationof the facts. However, Respondent left no doubt inthe instant case that it was discharging the strikerswhen it not only made an unconditional statementthat it was firing them but also handed out "finalpaychecks" in the middle of a pay period and or-dered them off the premises because they "nolonger worked" there. 4That the strikers there-after accepted an invitation to meet with Respon-dent in connection with the latter's unlawful effortto have a committee displace the Union as theirrepresentative, terminated the strike, and returnedto work does not alter the indisputable fact thatthey were discharged while still on strike.Accordingly, we find, contrary to the Adminis-trative Law Judge, that the strikers herein were ef-fectively discharged on October when they weretold by Respondent that it would no longer consid-er them to be employees if they went on strike. Weshall therefore order that the strikers receive back-pay from October I until the date of their reinstate-ment or offer of reinstatement. 156. The Administrative Law Judge found thatduring the course of the strike Respondent violatedSection 8(a)(l) of the Act by threatening to sell itsbusiness. However, he rejected the General Coun-sel's contention that Respondent also violated Sec-tion 8(a)(1), (3), and (5) after the strike when it"advertised for sale and/or sold some of its trucks"without "notifying and/or bargaining" with theUnion.As found by the Administrative Law Judge, Re-spondent sold only 2 of its 30 trucks 3 months afterthe strike but none of its drivers lost any work as aresult of the sale. As neither the advertisement inlate October nor the subsequent sale of two trucksadversely affected the drivers' terms and conditionsof employment, we conclude in agreement with theAdministrative Law Judge that Respondent had noobligation to notify the Union or bargain with itprior thereto and hence did not commit any of thealleged unfair labor practices. However, we dis-13 See, e.g., Lipsey. Inc., 172 NLRB 1535, 1547-48 (1968); MatlockTruck Body & Trailer Corp., and its Agent R L. Matrlock, 217 NLRB346, 348-349 (1975); Editorial "El Imparcial." Inc., 123 NLRB 1585, 1586(1959).14 Accurate Die & Manufacturing Corp., 242 NLRB No. 46 (1979).]s However, we note that, in dismissing this allegation of the com-plaint, the Administrative Law Judge commented that even after Respon-dent "discharged" tile strikers, the strikers "continued to withhold theirservices because, as a matter of personal choice, they themselves wantedto refuse to work." Such all issue is a matter for compliance, for, as wenoted recently in .4blitier and Grnoodill. Inc., 241 NLRB No. 5 (1979), slop, p. 3, fni 5 (1979), "even in the absence (of an offer of reinstatement,the employer remains free to avoid or reduce its backpay obligation byestablishing [at the comnpliance stage of the proceeding] that the [dis-charged strikers] swould niot have accepted the offer if made ." andinstead continued to withhold their services as a matter of personalchoiceavow as unnecessary the Administrative LawJudge's additional discussion of the issue in thefinal paragraph which commences on page 12 ofhis Decision.CONCLUSIONS OF LAWAdd the following Conclusions of Law to thosefound by the Administrative Law Judge:"5. By promulgating, maintaining, or implement-ing an overly broad rule prohibiting distribution ofall written materials on company property, prohib-iting solicitation at its plant during working hours,and prohibiting solicitation only with respect tounion organizing, Respondent has interfered with,coerced, and restrained its employees in the exer-cise of rights guaranteed them by Section 7 of theAct, thereby engaging in unfair labor practices pro-scribed by Section 8(a)(1) of the Act."6. By discharging the strikers for engaging inprotected concerted activity and for supporting theUnion, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,C & W Mining Co., Inc. and/or C & W HaulingCo., Inc., Lisbon, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Delete paragraph l(d), insert new paragraphsl(d) and (e), and reletter the subsequent paragraphsaccordingly:"(d) Discharging employees for engaging in astrike or in union activities or otherwise discrimin-ating against them in order to discourage themfrom being or becoming union members."(e) Promulgating, maintaining, or implementinga rule prohibiting distribution of union literature innonwork areas during nonworking time; prohibit-ing solicitation on behalf of the union at the plantduring the employees' nonworking time; and pro-hibiting solicitation only with respect to union or-ganizing."2. Delete paragraphs 2(b) and (c), insert newparagraph 2(b), and reletter the subsequent para-graphs accordingly:"(b) Offer Gary C. Quetot and the dischargedstrikers, who have not been reinstated, immediateand full reinstatement to their former position, or,if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-C & W MINING CO., INC 273 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDniority or other rights and privileges previously en-joyed and make them whole for any loss of earn-ings, plus interest, which they may have sufferedby reason of our discrimination against them, in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977)."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the oppor-tunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice andwe intend to abide by the following.WE WILL NOT refuse to bargain collectivelywith Fraternal Association of Special Haulers,Local 100, on demand, in the following bar-gaining unit:All truck drivers employed at our Lisbon,Ohio, facility, excluding all mining equip-ment employees, all mechanics, all officeclerical employees, and all professional em-ployees, guards and supervisors as defined inthe Act.WE WILL NOT propose and assist in the for-mation of any employee committee to bargainfor our employees as a device to frustrate theirdesire to be represented by any union of theirown choice.WE WILL NOT negotiate conditions of em-ployment with any such company-assisted em-ployee committee.WE WILL NOT discharge employees for en-gaging in a strike or in union activities or oth-erwise discriminate against them in order todiscourage them from being or becomingunion members.WE WILL NOT coercively interrogate ouremployees concerning their union activities orsympathies.WE WILL NOT threaten to sell or otherwisediscontinue our business to discourage unionactivities by our employees.WE WILL NOT solicit grievances from ouremployees or discuss such grievances withthem in order to discourage their union activi-ties.WE WILL NOT promise increases in pay forthe purpose of dissuading them from engagingin union activities or tell our employees that inno event will we recognize a union of theirchoice.WE WILl. NOT promulgate, maintain, or im-plement a no-solicitation rule prohibiting em-ployees from distributing union materials innonworking areas during nonworking time.WE WILL NOT promulgate, maintain, or im-plement a no-solicitation rule prohibiting em-ployees from discussing union organizingduring nonworking time.WE WILL NOT promulgate, maintain, or im-plement a no-solicitation rule which only pro-hibits discussion about union organizing.WE WILL NOT discourage membership inFraternal Association of Special Haulers,Local 100, or in any other labor organization,by discharging employees for engaging in astrike or in other union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, tojoin Fraternal Association of Special Haulers,Local 100, or any other labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in otherconcerted activities for the purpose of collec-tive bargaining or other mutual aid or protec-tion, or to refrain from any and all such activi-ties.WE WILL, upon demand, recognize Frater-nal Association of Special Haulers, Local 100,as the exclusive representatives of all employ-ees in the appropriate bargaining unit, and bar-gain with that Union in good faith and if anunderstanding is reached, embody such an un-derstanding in asigned agreement.WE WILL offer Gary C. Quetot and the dis-charged strikers, who have not been reinstat-ed, immediate and full reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed, andWE WILL make them whole for any loss ofearnings, plus interest, which they may havesuffered as a result of our discriminationagainst them.C & W MINING CO., INC. AND/OR C& W HAULING CO., INC. C & W MINING CO., INC.275DECISIONSTATEMENT OF THE CASETHOMAS A. Rlccl, Administrative Law Judge: A hear-ing in this proceeding was held at Lisbon, Ohio, on May30 and 31, 1979, on complaint of the General Counselagainst two corporate entities named the C & W MiningCo., Inc., and the C & W Hauling Co., Inc., togetherhere called the Respondent or the Company. The com-plaint issued on January 3, 1979, based on a charge filedon October 6, 1978, by Fraternal Association of SpecialHaulers, Local 100, here called the Union or the Charg-ing Party. The issues are whether the Respondent unlaw-fully refused to bargain with the Union on request,whether it discharged an employee unlawfully, andwhether it otherwise violated Section 8(a)(2) and (1) ofthe National Labor Relations Act, as amended. Briefswere filed by both parties.Upon the entire record and from my observation ofthe witnesses I make the following:'FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTC & W Mining Co., Inc., a State of Ohio corporation,does business at Lisbon, Ohio, where it is engaged inmining and transporting coal. Annually, in the course ofits business, it ships goods valued in excess of $50,000 di-rectly to points located outside that State. C & W Haul-ing, Inc., is a corporate name used by C & W MiningCo., Inc., for that portion of its business which does theactual transportation of coal by motor vehicles to pointsoutside the State. I find that the Respondent is engagedin commerce within the meaning of the Act.11. THE LABOR ORGANIZATION INVOLVEDI find that Fraternal Association of Special Haulers,Local 100, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. A Picture of the CaseThis is essentially a refusal-to-bargain case. In late Sep-tember 1978, a majority of the Respondent's employeesin an appropriate bargaining unit joined Local 100 of theFraternal Association of Steel Haulers, a labor organiza-tion. They struck for recognition on the morning of Oc-tober .The Respondent refused to extend recognitionon demand of the Union's special representative, and in-stead it resorted to various devices designed to dissuadethe employees from their prounion resolve and to enticethem to abandon the strike and return to work. In theprocess, according to the complaint, agents of the Re-spondent committed a number of unfair labor practices.They are said to have illegally interrogated employees,offered them monetary inducements, threatened dis-charges, threatened to sell or reduce the business oper-ations in reprisal, etc., all in violation of Section 8(a)(1)Errors in the transcript have been noted and correctedof the Act. By its refusal to bargain on request, the Re-spondent is also said to have violated Section 8(a)(5).There is a further allegation that the Company encour-aged the employees to set up a negotiating committee asbargaining agent in place of the Union. and that by suchassistance to the committee it violated Section 8(a)(2). Afinal allegation of the complaint is that the Respondentdischarged one Gary Quetot, an outstanding unioneer, inviolation of Section 8(a)(3).The Respondent denies the commission of any unfairlabor practices and advances an affirmative defense ofdischarge for just cause with respect to Quetot.B. Refusal To Bargain on Request; the AppropriateBargaining UnitThe setting for all this was the Respondent's miningoperation at Lisbon, Ohio. There are two aspects to itsbusiness. About 60 employees do nothing but miningwork, strictly ground digging. They do not leave thepremises and do not operate any moving equipmentexcept such as may be used for direct mining operations.The Respondent also delivers its coal to consumer pur-chasers, located in other areas, some 30 or 40 or even 50miles away. For deliveries it owns and operates anumber of trucks, about 30 at the time of the events, alldriven by its direct employees who are paid according todistances driven or loads carried. The Company also hassome of its coal delivered by independent trucking com-panies who do their work under contract, and by indi-viduals who own and operate their own trucks on atruck lease basis. The men who drive these trucks arenot employees of the Respondent.One defense contention advanced by the Respondentat the hearing is that the truckdrivers who sought to bar-gain through the Union do not constitute an appropriatebargaining unit within the statutory concept. The argu-ment is that they must be grouped together with me-chanics and all the employees who do the mining work.Unlike the truckdrivers, who work away from the prem-ises, are under separate supervision, and operate movingvehicles over the highways, the miners are hourly paidand never leave the premises. The miners punch a time-clock, the drivers do not; the working hours of the driv-ers are uncertain, varying from day to day depending onhow many loads they deliver that day and how faraway, while the miners have a fixed schedule of work;the miners are paid for overtime work, the drivers arenot. Moreover, as will appear, the Respondent deems thedriving and delivery aspect of its business as a completeand separate part of its operation. Interchange of work-men between the two groups is a rarity, in view of thecompletely different nature of work duties and skills.The Board has long held that truckdrivers, be theyemployees of a retailing company, a manufacturing or amining operation, may constitute a separate bargainingunit appropriate under the statute if they so wish. E. H.Koester Bakery Co., Inc., 136 NLRB 1006 (1962). 1 find,as alleged in the complaint, that all the truckdrivers em-ployed at the Respondent's Lisbon, Ohio, strike facility,excluding all mining equipment operators, all mechan-C & W MINING CO., [NC 275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDics,2all office clerical employees, and all professionalemployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for bargaining.C. Majority Status; Refusal To Grant RecognitionA second important question in the case is whether,when the refusal to bargain occurred, the Union in factrepresented a majority of the employees in the appropri-ate bargaining unit. The prounion movement started onSeptember 27, when Quetot, one of the drivers, got intouch with Joseph O'Donnell, the Union's special repre-sentative, to ask for help. In consequence a meeting ofemployees with O'Donnell was held in a restaurant onSeptember 28, a Thursday. While the testimony varied, itis clear that seven or eight, maybe more, employees metwith him and signed authorization cards then. Cardswere also passed around among employees at work.O'Donnell scheduled another meeting for the evening ofSunday, October 1. The drivers were working that dayand were very rushed, because a principal customer,Ohio Edison, 50 miles distant from the mine, was inurgent need of coal. With many of them gathered thereto make deliveries, the men became more and more dis-gruntled about the pressure of the job, and having towork on Sundays; they therefore decided to strike all to-gether then and there. Quetot quickly got in touch withO'Donnell, who advised them all to meet with him rightaway at a restaurant not far from the Respondent's loca-tion. The men came, with their trucks. With the decisionto strike being firm, O'Donnell told them to return thetrucks to their proper parking place on the Company'spremises. At the restaurant more of the employees signedunion cards. As soon as the trucks were in place, stillduring that morning, the employees set up a picket line.It remained there continuously for 4 days-Sunday,Monday, Tuesday, and Wednesday. And on the picketline, still on October 1, more employees signed unioncards.During that Sunday morning, Earl Manning, a vicepresident, on behalf of the Company had a confrontationwith the pickets. It was O'Donnell who spoke to him onbehalf of the employees. Later in the evening, WilliamCatlett, president and sole owner of the Company, ar-rived, and again spoke to O'Donnell as the employees'representative. That the Respondent, speaking throughManning and Catlett, rejected O'Donnell's direct demandfor exclusive recognition as bargaining agent is so clearon this record that it would unduly lengthen this Deci-sion to set out the minutiae of the irrelevant testimony.Of the 22 and 23 employees then working in the unit,only 3 crossed the picket line and entered the plant for 3full days. Not a single truck moved Sunday, Monday, orTuesday. The picket line was manned continuously by 12or more strikers.The parties stipulated at the hearing, via a documentreceived in evidence, that 23 persons, all named in theexhibit, were employed in the unit as of October 1, 1978.They are in disagreement as to two others, one of whomthe General Counsel would add, and one of whom theRespondent would add. A number of signed union cards2 NL.R.B. v. Overland Hauling. Inc., 461 F.2d 944 (5th Cir. 1972)were placed in evidence, each a clear and unequivocalauthorization for the Union to bargain on behalf of theemployee forthwith. Of these, 18 are signed by emloyeeswhose names appear on the stipulated list of includedemployees. Of these 18 cards, 9 are dated September 29,1978; 6 are dated September 28; 1 is dated October 1;and I is dated October 2. The last is undated. Further, 17of these signed cards name the employer as C & WHauling and one as C & W Mining.There is a confusion in the testimony relating to thesigning of these cards that requires comment. In substan-tive reality these men work for William Catlett, whoalone owns and has always owned the entire business.For years he operated under the name C & W Mining.Early in 1978 he had his lawyer form a second corpora-tion called C & W Hauling. He said at the hearing thatthis second corporation never functioned in any sense,that it never did business as such. Without really coher-ent explanation, he spoke of it being used for recording,for tax purposes. Vice President Manning spoke of allthe records of the second corporation as being just a"piece of paper." As best I can understand the ownerwas saying that he wanted to keep a separate record asto the cost of the delivery part of his business, to bemore certain how much it cost to deliver coal in compa-ny-owned trucks, whether this was or was not profitable.Sometimes, Catlett said, he did keep records in the nameof C & W Hauling, sometimes he did not. But it is a factthat the drivers were told to write the name C & WHauling on their logsheets when they recorded the var-ious delivery runs for which they were paid; and theydid that. But the men were always paid by check fortheir services and the checks were always in the name ofC & W Mining.In consequence of this confusion created by the Re-spondent and implanted in the minds of the employeesby the use of two corporate names, an unusual situationresulted when it came to signing union cards. When theemployees first filled in the cards and signed them-someat the union meeting of September 28, many during thenext day at various locations, and some when they metwith O'Donnell at the restaurant before returning theirtrucks to the yard on October -they wrote C & WMining as their employer. Long working for that Com-pany as a name, and still being paid by its checks, it isnot surprising that the employees should do that. Thecards were funneled into O'Donnell's hands, and wheneverybody arrived at the yard he had about 20 of them,as he testified. But at that moment the question of thecorrect identification of the employer came up-was it C& W Mining or was it C & W Hauling? At one point,immediately after the group's arrival, O'Donnell spoke toManning, then in charge of the plant, and said, "Thesefellows have all signed a union card"; among otherthings Manning answered he had no authority to extendrecognition. He also said, according to the uncontradict-ed testimony of O'Donnell and consistent with the Re-spondent's position at the hearing:"You don't have a ma-jority of C and W Mining." O'Donnell responded to thiswith: "I don't need C and W Mining Company. I got allyour truckers." C & W MINING CO., INC,277Beginning that very morning O'Donnell had all thestrikers sign new cards in order to correct the name ofthe employer to C & W Hauling. He said, and in thetotal posture of this case I certainly believe him, that allemployees who had signed the earlier cards signed re-placements during the first 2 days of the strike, OctoberI and 2. He destroyed the incorrectly written ones.Many of the employees, instead of dating their newcards October 1 or October 2, wrote September 28 orSeptember 29, the date when they had filled out theoriginal authorizations. The result of this unusual devel-opment is that a number of employees, while testifyingthat they had signed the particular cards bearing theirsignatures, and which were received in evidence, saidthey had signed them on the day appearing on the cardin evidence, September 28 or September 29. What theywere saying, of course, is that they had authorized theUnion on the earlier dates, albeit the proof lay in the sig-natures appearing on the replacement cards. And this isequally true of the testimony of other employee wit-nesses who said they saw certain other employees put-ting their signatures on authorization cards. They saidthey saw the other men signing that card, again the onereceived in evidence. In some instances they were notsure on what date they witnessed the other man's signa-ture; in others they said it happened on the date now ap-pearing on the card. But they too were thinking only ofthe act of signing-whether it was on September 28 orSeptember 29, or on October I or 2.It is at bottom a question, as it always is in 8(a)(5)cases, of proving affirmatively that at the time ofdemand and refusal the claiming union was authorizedby a majority of the employees. A Board election is thebest way. Clear and unequivocal authorization cards alsoserve the purpose. See N.L.R.B. v. Gissel Packing Co.,Inc., 395 U.S. 575 (1969). This does not mean, however,that there cannot be another way. Prior representationstatus is one; an expired contract is still another. Herethe cards put in evidence, although predated here andthere, in the total circumstances also prove contempora-neous majority. It was the Respondent's confusing use ofan unexplained alternative corporate title that broughtabout the double signing in the first place. Not a singletruck moved during the first 3 days of the strike. A clearmajority of the employees walked the picket linethroughout this entire period. With O'Donnell tellingmanagement again and again during those days that hehad a majority of cards signed, can there be any doubt amajority had in fact authorized the Union to speak ontheir behalf, surely by the latest October I or October 2?I think not. The refusal to extend recognition was voicednot only on Sunday, but also on Monday and Tuesday aswell. It therefore matters not whether the correctedcards were in fact signed during the first 2 days of thestrike. The majority was there at the time of demand andrefusal, and I so find.The following employees testified directly that theysigned the cards that were received in evidence in theirnames: Samuel Adams, Vernon Kubankin, TyndallHewitt, Gary Quetot, and John Dailey. Adams testifiedthat he personally saw Jack Cochran, George House,and John Needham sign the cards received in evidenceand bearing the names of those three employees. Quetottestified that he personally saw Ross McPherson, RobertCehrs, Craig Downing, Randall Broomall, Kerry Lewis,Robert Fickel, and Robert Ross sign the cards receivedin evidence and bearing the names of these seven em-ployees. Dailey testified that he personally handed au-thorization cards to John Muschweck, Marty Hostetter,and Wesley Noel, and that each of these employees laterreturned the cards to him with their names written onthem. McEwen Manufacturing Company and WashingtonIndustries, Inc., 172 NLRB 990 (1968).I find that each of the above 18 employees whosecards where received in evidence had authorized theUnion to act as their bargaining agent by October 2,1978, at the latest. I therefore also find that on October 1and 2, when the Respondent refused to bargain on re-quest, the Union represented a majority of the employeesin the appropriate unit.3At the hearing counsel for the Respondent attemptedto prove that the employees who signed all these cardsdid not intend the literal meaning of what is written onthem-i.e., direct authorization for immediate bargaining.He tried to draw admission that they were told the pur-pose of the cards was solely for an election. The evi-dence does not support the contention.Thus, O'Donnell testified that he told the employeesthat "they [the cards] were to get an election from theLabor Board, to get the Labor Board to hold an elec-tion. We have to have at least one third of the driverssign up, and to win that election we had to have at least51 percent of them .... The only ones who would seethose cards would be the Labor Board unless Mr. Catlettwould agree to recognize the Union, and then we wouldnegotiate." Adams testified the employees were told thepurpose of the cards was "to join the Union and get rec-ognition ...we could use them for an election if wehave to." Dailey recalled O'Donnell saying to the em-ployees: "If you want the Union sign the cards," andadded, "I just told them if they thought they wanted aUnion, then these were the cards for them to sign."I find, all things considered, that at the time of demandand refusal 18 employees then on the payroll had signedreliable and adequately authenticated authorization cardsseeking immediate representation by the Union. I there-fore conclude that the Union at that time represented aclear majority of the employees in the bargaining unit.D. Unfair Labor Practices Apart From The RefusalTo Bargain1. Violations of Section 8(a)(1)When the men appeared at the plant on Sunday theunion agent told Manning, who was in charge," Thesefellows have all signed union cards ...and we weregoing to strike .... He [Manning] turned to the menand said, 'If you don't get up there in the trucks and getto work, you voluntarily quit."' Manning's version of hisreaction to the strike is that he told all the men, "If youwon't go to work ...I will give you a direct order todo it, or as far as I'm concerned you have quit." CatlettI Snyder Tank Corporation, 177 NLRB 724 (19691C & W MINING CO., INC. 277 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrived later in the day. In his prehearing affidavit he ad-mitted O'Donnell told him "he had cards or paperssigned by 20 of my drivers to say they wanted theunion." Catlett did not deny O'Donnell's testimony thatin response to the demand for recognition he said "hewouldn't sign a union contract on his death bed." In var-ious forms this idea that if they persisted in the strike themen ceased being employees of the Respondent was re-peated a number of times on the picket line the next sev-eral days. On Tuesday, according to Adams, Catlettcame to the picket line to tell the men "if we wasn'tback to work by 8:00 the next morning, we was fired."On Tuesday and Wednesday, with the strike still on,Catlett came to the picket line and distributed paychecksto several employees-among them were Quetot, Adams,and Downing, all regular drivers. According to Quetot,when giving out the checks, Catlett: "Here it is, get thehell off my property. You don't work here anymore."Under the established system, paychecks were not duethen, the men having been paid the previous Friday. Cat-lett did not contradict this testimony.Deferring for the moment other things that happenedthose few days, the complaint alleges that these threemen-Quetot, Adams, and Downing-were dischargedwhen given these paychecks, and that the Respondentthereby violated Section 8(a)(3) of the Act. That thesethree men, like the rest of the strikers, continued to with-hold their services because, as a matter of personalchoice, they themselves wanted to refuse to work, couldnot be clearer on this record. In fact, it is their repeatedstory that the managers never ceased telling them tocome back to work or else. What they were saying isthat the Company wanted them back, and badly. Butmost revealing of all is the fact that twice during thestrike-as will appear below-the now so-called dis-charged employees met with management inside theplant to discuss under what arrangements they were tocontinue to work. When, as a total group, they changedtheir minds and offered to return in a body, Respondenttook back each and every one of them, including thethree in question. Downing did not come to work be-cause, as the General Counsel's own witness testified:"He didn't even want to come back." When Adams didnot show up on Friday, the day the group returned,Douglas, the dispatcher, called him on the telephone toask was he coming to work or not; when Adams said hethought he was fired, Douglas answered, "Nobody isfired." On Monday Adams went to work, and remainedfor 3 or 4 months, when he left for unrelated reasons. Asto Quetot, Douglas called him too that Friday night, toinquire why had he not returned. And Quetot also cameback to his regular job the next workday.I make no finding on this total record that any one ofthese men was in fact discharged either during the strikeor at its termination. See Kerrigan Iron Works, Inc., 108NLRB 933 (1954), and Floyd Fuel Company, 126 NLRB453 (1960).It was a tactical maneuver by the Respondent to putpressure on the entire group to abandon both the strikeand the Union and to abide by the Company's desire onall aspects of the dispute. How better to coerce-in thelanguage of Section 8(a)(l)-employees engaged in per-fectly lawful concerted activities than to pass the mes-sage they would be fired if they persist? So far as its de-terring effect upon the employees is concerned, the em-ployer's intent-if such it was-never to let them go be-cause it needs them, is beside the point. There is a differ-ence between a threat, or promise, to fire a man, withoutever implementing that threat, and actively discriminat-ing against the man-to quote the language of Section8(a)(3). I shall therefore recommend dismissal of this alle-gation of the complaint.I find, however, that by the entire strategy of tellingthe employees they would be considered as "quits" ifthey did not abandon the strike, by giving them theirpaychecks when not due in ordinary course, and by Cat-lett's outright statement that the men were fired for strik-ing, the Respondent effectively threatened to inflict an il-legal discrimination upon them, and thereby violatedSection 8(a)(l).Beginning Monday morning, and for several continu-ous days, Catlett, sometimes alone and sometimes withDouglas and Manning, came out to talk to the pickets ingroups. He always called them away from O'Donnellwhenever the union agent was also at the picket line. Hetalked about a number of things: what their problemswere, why they were striking, how could he work out asettlement with them, the danger of their jobs being lostif they persisted in the union idea, etc. That Catlett didthis is not really disputed, for his denials are oblique,wholly partial, evasive, and not really conflicting withthe testimony of the employees in a substantive sense.The major idea, according to the employees who testi-fied about these talks, was that Catlett proposed theymeet with him to work out some kind of an arrangementto put an end to the dispute, get everybody back towork, and forget about the Union.The next significant part of what Catlett did, in termsof the complaint, was to invite the strikers to meet withmanagement inside the building-with no union agentpresent-promise them some measure of satisfaction oftheir demands, and persuade them to to establish an em-ployee bargaining committee to deal with him as a sub-stitute for having any outside union represent them. Cat-lett testified all this was the strikers' idea, but his ownman, Manning, gave him the lie. The best statement ofwhat happened was given by employee Adams. Accord-ing to him, "Bill Catlett and Earl Manning and HertzelDouglas came down and they wanted to talk to the driv-ers and see what the problem was. They wanted to set ameeting. They didn't want Joe O'Donnell to be present.... And he [Catlett] wanted to try and find out whatthe problem was, without having the Union .... Hesaid no way he would recognize the Union. He said hewould sell the trucks within six months if he had to rec-ognize the Union." Adams said this was Monday morn-ing and that there were about 20 strikers gathered whilethe managing agents said these things, including the dis-patcher, Douglas.Adams continued that on Tuesday, again on the picketline, "Bill Catlett and Earl Manning and Hertzel wasdown there that morning and they wanted to set up ameetig ...to find out the ones that wanted to smooththings out, straighten things with the Union .. .. They C r W MINING CO., INC.279wanted us to come up and have a meeting with them; allthe employees ...up at the garage, the dispatcher'soffice." The meeting took place at 4 o'clock that after-noon. All the drivers were present while Catlett andDouglas ran the meeting. Adams continued to testifythat Catlett said, "All we needed was a three-man com-mittee to work out our differences." and that they dis-cussed "job security, wages, holidays, down time" withthe employees.He said there was no problem with job securityQ. Was there any mention of the three-man com-mittee in connection with job security?A. Yes. He said the three-man committee wouldtake care of that. Three men would go in, and youknow, we could talk over between him and thethree-man committee to straighten everything out, ifthere were any problems. ... If somebody was dis-charged or had some days off, it could go throughthe committee and the Company together, straight-ening things out .... He said some of the rates forthe longer hauls he could go a little bit on .. .. Hesaid there was no problem with hours .... Nopaid holidays. He couldn't afford to pay us holidaysQ. Did Mr. Catlett say anything about the Unionat that meeting?A. He said no way we would recognize theUnion, and he said he didn't believe in unions.Apparently the matter was left hanging at that point, andthe men returned to the picket line. It was later thatevening that Catlett was back on the picket line and said"if we wasn't back to work by 8:00 the next morning, wewas fired."A second meeting took place on Thursday, againinside the building, with Catlett and Douglas present."They wanted to tell us, go over our problems and tellus what Bill Catlett wanted to go over our problems,and like negotiate, and he wanted to elect a three-mancommittee and told us to come back to work." Againthere was talk about "job security, wages and vacations,paid holidays." "It was all pretty well the same as theother, except he was guaranteeing us five loads a day toStratton, from 7:00 to 7:00 .... On some of the longerhauls, he said he would give us a little bit more on that.... He would give us $5 an hour for breakdown time,but he doesn't give us anything for waiting time, justdown time."The next day, Friday, all the employees returned towork. On October 12 they were all called on their CBradios and told to come to a meeting to elect three com-mitteemen. In the dispatcher's office that day, withDouglas conducting the meeting, they nominated sixmen and elected three, with Douglas counting the bal-lots. The committee then drew up a list of demands and2 days later presented it to Catlett and discussed it withhim. The result was written up in a three-page docu-ment, received in evidence without objection. It details agreat number of conditions of employment, some restric-tions upon employees, and some changes to their advan-tage. There is no need to list them all here. Suffice it tosay that, among the changes agreed upon, were anumber of increases in monetary benefits.As stated, Catlett said, at the hearing, it was the em-ployees who gave birth to the idea of meeting with himwithout the Union, and even of setting up the three-mancommittee. But he did admit talking with the employeeson the picket line, "asked why this was happening ...asked questions ...I went back quite often ...askingthem what the problems were." Again from his testimo-ny: "I thought it was something that could be settledwithin a few days, and that the best thing to do, ratherthan aggravate the other drivers with three or four goingahead working, I thought we could go back and see ifwe could work things out."Douglas did not testify, so that what the employeesquoted him as saying and doing stands uncontradicted.And Manning's testimony, coming after Catlett's, is con-sistent with that of the drivers. The employee meetingswere held in the garage somewhere. "Mr. Catlett wasback. He wanted us to go with him to the picket line toget the drivers to come up, and said if they didn't, andthere was four of us that went down and asked the mento come up to the garage, and they wanted to bring theirunion representative with them, we wouldn't have themcome up with the representative, and they said the repre-sentative, and Mr. Catlett said did you have an election,and they said that they didn't need one. He said thatthey had to have an election."Q. Was it your testimony that you and Mr. Cat-lett and Mr. Douglas and Mr. Crawford invited themen to come up to the garage for the meetingduring the early days of the strike?A. Yes.Q. Who suggested to the employees that they gohold the meeting?A. Mr. Catlett asked us to go down with him.Q. And Mr. Catlett raised the idea of the meetingwith the employees, isn't that correct?A. That day, yes.Q. The employees refused to come to the meet-ing without Mr. O'Donnell initially, didn't they?A. That's right.On this total record, I credit the testimony of Adamsand other employee witnesses who gave like testimony,against the denials, however expressed, by the defensewitnesses. I therefore find that by interrogating employ-ees about their interests in the Union, by threatening tosell his business, by soliciting their grievances, by dis-cussing their demands with them at that particular time,by promising them increases in their benefits, and by tell-ing the employees that the Company would never recog-nize any union chosen by them, Catlett, as an agent ofthe Respondent, violated Section 8(a)(I) of the Act. Ialso find that by suggesting the formation of the employ-ee committee, by assisting in its establishment when hecalled the employees to attend meetings inside the plant,and by negotiating conditions of employment with con-cessions to the employees in order to induce their aban-donment of concerted activities, the Respondent violatedSection 8(a)(l) and (2) of the Act.C & W MINING CO, INC. 279 280DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Other allegations of unfair labor practicesIn classic language a lengthy paragraph of the com-plaint says the Respondent "discriminated against em-ployee Samuel Adams by assigning him to a more ardu-ous or less agreeable job" because he took part in thestrike. What is said to prove this charge is that when hereturned, as did everybody else, at the end of the strike,Adams was assigned to run truck no. 24, instead of truckno. , on which he had worked before the strike. Adamssaid he understood at the time this was because a manwho had driven through the picket line during the strikehad been assigned to truck no. 1. Adams added truck no.I "performed better ...had a bigger horsepower," andtherefore was "more desirable." "I like truck no. 1 betterthan no. 24." About 10 days later Adams was againasked to drive truck no. 1.Without comment, I will dismiss this allegation of thecomplaint.Another precise allegation of the complaint is that onor "about" October 22 the Respondent "advertised forsale and/or sold some of its trucks," without "notifyingand/or bargaining" with the Union, and thereby commit-ted diversified unfair labor practices. I am not sure I un-derstand what facts these alternative statements are in-tended to set out. Be that as it may, it is a fact that 3months after the strike, in January 1979, Catlett sold 2 ofhis 30 trucks to a company that had long been doingcontract hauling for him and already had 8 trucks on theroad. Catlett said, and no one disputed his statement, thatnone of the drivers lost any work because of that par-ticular sale. There were only about 24 of them anyway.It is also a fact, again as revealed by the testimony of theRespondent's witnesses' uncontroverted testimony, thatthe Respondent has long considered the possible advis-ability, as an economic move, to cease doing its own de-livery hauling by selling all its trucks to some other haul-ing company. This possibility was discussed with otherhauling companies as far back as 1977, and continuedinto 1978 and early 1979. The Company advertised to-wards this objective but nothing came of its efforts.I do not think these facts warrant a finding that bysuch activity the Respondent did anything violative ofthe Act. The fact that Catlett threatened to sell his haul-ing business as a technique to coerce the drivers awayfrom their prounion resolve is one thing. It was illegal tohave made such threats and those unfair labor practiceshave already been found. But it does not follow that, bycontinuing to explore possible changes in its operationsas it had been doing long before the union activity start-ed, an employer commits an unfair labor practice. Cer-tainly getting rid of 2 trucks, when there are 28 left, andnobody's work opportunities are affected, can hardly becalled a discrimination in employment.That the Respondent refused to recognize the Unionas bargaining agent is also a fact so clear on this recordthat it needs no further proof. Another way of sayingthis is that it refused to accord the Union a voice in howthe Company was going to carry on its business in thoseaspects which affect the employees' conditions of em-ployment. Having rejected the Union altogether, ofcourse everything it did thereafter was unilateral. If sell-ing two trucks without notifiying and/or bargaining withthe Union was a unilateral act and therefore a furtherunfair labor practice, why not also list in the complaintthe added money it gave to drivers for such things aswaiting time, etc. Once it has been found that the initialrefusal to recognize was unlawful, every jot and tittle ofwhat it then goes on to do unilaterally can also be calleda refusal to bargain. But how is the nature of the casechanged by such pointless trivia? If instead it is foundthe employer had a right to deny recognition in the firstplace, could the fact that it held firm to that position byacting unilaterally-and selling two trucks-lead to anyother conclusion, or to an independent finding of a viola-tion of Section 8(a)(5)? When, if ever, the Respondentdoes sell its trucks, and in fact "goes out of business" anddiscontinues this part of its operations, it will be timeenough to determine whether its purpose was to "chill"unionism among its employees. Cf. Textile Workers Unionof America v. Darlington Manufacturing Co., 380 U.S. 263(1965).The complaint states, and restates, in unending lan-guage, multiple repetitions of the same kind of illegal ut-terances by management agents. The General Counsel'sbrief even alleges further detailed violations of the stat-ute that appear nowhere in the complaint. No useful pur-pose would be served by unduly extending this Decisionwith discussion of matters which would call for nochange in the remedial order that is required. The Re-spondent must be ordered to bargain with the Union, andthe sooner the end object of the statute is achieved,where the record demands it, the better.3. The discharge of QuetotQuetot worked for a year and a half as a driver beforehis discharge. A principal activist in the union campaign,he successfully solicited about 15 signatures to union au-thorization cards. As set out above, after being called byphone on Friday, the day the strike ended, he resumedworking the following morning. He testified that on Oc-tober 3, while the strike was still in progress, Catlettspoke to him on the picket line: "He told me I was theone that was behind the Union. He said, 'I will get toyou. It might take six months or a year, but I will getyour ass.... Drop the union, get rid of it and comeback to work. There won't be another word said aboutit. We will forget it ever happened."' Quetot also testi-fied that on Monday, his first day back at work, Catlettsaid to him: ".... he knew about Neal's Restaurantthat day .... The first meeting that we had with Mr.O'Donnell.... He said he knew the men who was upthere and stuff, who was present at the meeting with Mr.O'Donnell."Early in January, Quetot was having some kind ofkidney trouble and took time to go to a hospital. He toldDouglas, the dispatcher at that time, he would have tobe "on light duty," and Douglas said it would be"Okay." A few days later, January 5, Quetot did not feelwell, and as he was returning from his third run of themorning to Stratton, a regular delivery, Douglas calledhim on the CB radio and told him his next run wouldhave to be to Painesville, a greater distance from thedepot. Quetot answered he was not feeling well, his backwas bothering him, and he would appreciate it if Doug- C & W MINING CO., INC.281las sent someone else there instead. At this point in theirradio talk, still according to Quetot, another driver, Al-exander, cut in and told Douglas on his CB radio that, ifQuetot did not want to go to Painesville, he would liketo take it. Douglas told Alexander not to worry about itbecause he had already dispatched Quetot who wasgoing. The Painesville run paid more than the Strattondeliveries. When Quetot got back to the terminal withhis truck empty, he again asked Douglas would he notsend Alexander to Painesville in his place because hewas not feeling well, but the dispatcher refused the re-quest. When Quetot insisted on not taking the longerrun, repeating that he did not feel well and wanted to gohome, Douglas discharged him. The driver went home.That evening Quetot telephoned Douglas and askedwas he really fired; the dispatcher said yes. The nextmorning, when Quetot came in for his paycheck as in-structed by Douglas, he asked would it help if hebrought in a doctor's certificate to prove his illness, butDouglas would have none of that.The following related facts are clear on this record,for Douglas did not testify. The dispatcher knew as afact that Quetot had been having health problems; short-ly before he had been to a hospital for treatment andbrought to Douglas the insurance forms necessary forpayments. All drivers are entitled to 13 days of leave an-nually for sick absences; Quetot was entitled to at least 3more days as of January 5. There had been others whohad refused to accept certain delivery assignments, butthey had only been suspended or passed over with nodiscipline at all. There had been occasions when otherdrivers had become ill during the day and left for theday. And it is a fact Quetot told Douglas the other runwas too much for him because he was not feeling well,and for no other reason. Anderson, who did testify, ad-mitted-after some prodding-that this is precisely thereason Quetot stated to Douglas on the CB radio.As to Quetot's testimony that the president of theCompany, Catlett, threatened to discharge him duringthe heat of the union activity, I credit him. Catlett's den-ials were vague, and considering his general demeanorand the total story, I do not credit him where he is con-tradicted by the employee witnesses. As I put all this to-gether, and add the Respondent's clear overall opposi-tion towards the Union and its adherents, I am con-vinced, and I find, on the record as a whole, that the Re-spondent discharged Quetot because of his union activi-ties and thereby violated Section 8(a)(3) of the Act.THE REMEDYThe Respondent must be ordered to offer Quetot com-plete reinstatement and to make him whole for loss ofearnings. It must also be ordered to cease and desist fromcommitting the kind of unfair labor practices it has beencarrying on and even to stop violating the statute in anyother manner.I find merit in the General Counsel's contention thatthe employer's unfair labor practices in this case were sooutrageous and pervasive as to preclude any rational ex-pectation that a fair election among the employees canpossibly take place in the foreseeable future. Catlett toldevery one of the employees, that week in October, hewould fire them all if they did not give up on the idea ofbeing represented by a union. In any event, he did notdischarge them, but that was only because, within amatter of days, his threat came home and the employ-ees-all of them-did exactly what he told them to-give up the Union and let him run the show in total dis-regard of his statutory obligation. If there remained anydoubt in their minds about Catlett meaning what he saidwhen promising not to sign a union contract even on hisdeathbed, it was clearly dispelled when 3 months later hefired the ringleader exactly as he had threatened to doduring the strike. Certainly there can be no better proofof the deadliness of his illegal conduct than the reality ofall the men meekly submitting to his contrary will. Ifever the phrase-a respondent enjoying the fruits of hisunfair labor practices-fits, this is it. I do not think theclearly revealed coercive effects of this Respondent'sunfair labor practices can be eliminated by application oftraditional remedies. See N'L.R.B. v. Gissel Packing Co..Inc., supra. The Respondent must therefore be ordered tobargain now with the Union.THE EFIFECrs OF THi UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof Respondent described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCIUSIONS 01: LAW1. By refusing to bargain on request with Fraternal As-sociation of Special Haulers, Local 100, the Respondenthas refused, and is refusing, to bargain with that Unionwithin the meaning of Section 8(a)(5) of the Act.2. By discharging Gary Quetot for engaging in unionactivities, the Respondent has engaged in, and is engag-ing in, unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.3. By proposing to its employees engaged in union ac-tivity that they form an employee committee, by assist-ing such an employee committee in its establishment inorder to bargain with the employer apart from anyunion, and by negotiating conditions of employment withsuch a company-sponsored employee committee, the Re-spondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(2) of theAct.4. By all of the foregoing conduct, by threatening todischarge employees for striking and/or for engaging inunion activities, by interrogating employees about theirinterest in a union, by threatening to sell its business, bysoliciting grievances from employees, by discussing theirdemands with them while they are engaged in union ac-tivities, by promising increases in benefits to dissuade em-ployees from prounion activities, and by telling employ-ees that the employer would never recognize any unionchosen by them, the Respondent has engaged in, and isC & W MINING CO., INC. 281 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaging in, unfair labor practices within the meaning ofSection 8(a)(l) of the Act.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER4The Respondent, C & W Mining Co., Inc. and/or C &W Hauling Co., Inc., Lisbon, Ohio, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain, on demand, with the Unionwith respect to any terms and conditions of employmentwithin the appropriate bargaining unit. The bargainingunit is:All truck drivers employed by the Respondent atits Lisbon, Ohio, facility, excluding all miningequipment operators, all mechanics, all office cleri-cal employees, and all professional employees,guards and supervisors as defined in the Act.(b) Proposing to employees engaged in union activitiesthe formation of an employee committee to bargain withtheir employer, assisting in the establishment of such anemployee committee, or negotiating conditions of em-ployment with its employees through such a company-sponsored employee committee.(c) Threatening to discharge employees for engagingin a strike or in union activities, interrogating employeesabout their interest in a union, threatening to sell its busi-ness, soliciting grievances from employees engaged inunion activities, individually discussing union demandswith employees then engaged in union activities, promis-ing increases to employees to dissuade them from unionactivities, or telling employees that the employer wouldnever recognize any union chosen by them.(d) Discharging or in any other manner discriminatingagainst its employees because of their union activities.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the right to self-organization, to form, join, or assist labor organizations,4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.to bargain collectively through representatives of theirown choosing, and to engage in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon demand, recognize Fraternal Association ofSpecial Haulers, Local 100, as the exclusive representa-tive of all employees included in the bargaining unitfound appropriate above, and bargain with that Union ingood faith, and, if an understanding is reached, embodyit in a signed agreement.(b) Offer Gary Quetot immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges.(c) Make that employee whole for any loss of pay orany benefit he may have suffered by reason of the Re-spondent's discrimination against him with interest there-on to be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).5(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its plant in Lisbon, Ohio, copies of the at-tached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by its representatives,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by it to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(f) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.5 See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962).6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."